MEMORANDUM OPINION

                                          No. 04-04-00931-CV

           YMCA OF SAN ANTONIO d/b/a YMCA of San Antonio and The Hill Country,
                                    Appellants

                                                    v.

                          John A. ADAMS and Jane A. Adams, Individually,
                            and as Next Friends of Adam Adams, A Minor,
                                              Appellees


                      From the 150th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2002-CI-00178
                              Honorable Martha Tanner, Judge Presiding

PER CURIAM

Sitting:          Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: June 17, 2009

DISMISSED

           The parties have filed a joint motion, stating that they have fully resolved and settled all

issues in dispute. They request that (1) this appeal be dismissed; (2) the Bexar County District

Clerk release the funds deposited by the YMCA in lieu of supersedeas bond and to disburse the

funds in accordance with the parties’ agreement; and (3) this court issue the mandate

contemporaneously with this opinion.
                                                                                   04-04-00931-CV


       The motion is granted. This appeal is dismissed and this court renders judgment that the

appellees take nothing in their claims against appellants. The Bexar County District Clerk is

ordered to disburse the funds deposited by YMCA as follows:

       (1)     $235,000.00 payable to Thomas Kemmy Trust Account; and
       (2)     $294,402.73, plus accrued interest, payable to RiverStone Claims
               Management LLC.

Finally, the clerk of this court is directed to issue the mandate in this appeal contemporaneously

with the issuance of the court’s opinion and judgment.



                                                PER CURIAM




                                               -2-